                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

DONALD V. SNOWDEN,                                            )
                                                              )
        Plaintiff,                                            )
                                                              )        Case No. 19-cv-01322-JPG
        vs.                                                   )
                                                              )
JEREMY HENNING,                                               )
                                                              )
        Defendant.

    DEFENDANT HENNING’S MOTION TO DISMISS COUNT 1 OF THE COMPLAINT
        FOR FAILURE TO STATE A CLAIM and MEMORANDUM IN SUPPORT

        Defendant, Jeremy Henning, by and through his attorneys, Steven D. Weinhoeft, United

States Attorney for the Southern District of Illinois and Suzanne M. Garrison, Assistant United

States Attorney, moves to dismiss Count 1 of the Complaint pursuant to Fed. R. Civ. P. 12(b)(6)

for failure to state a claim.

                                             INTRODUCTION

        Plaintiff, Donald V. Snowden, is a federal detainee by virtue of a pending

methamphetamine distribution charge in USA v. Snowden, No. 19-cr-40081-JPG (S.D. Ill. 2019).

Defendant Jeremy Henning is a Special Agent of the Drug Enforcement Administration (“DEA”)

who participated in the investigation of Plaintiff and in his subsequent arrest pursuant to a federal

warrant. (Ex. 1).          In this lawsuit, Plaintiff complains of the manner in which he was arrested,

alleging that Agent Henning utilized excessive force.             The Court has screened the complaint and

has permitted two counts to proceed against Agent Henning as follows:

        Count 1:     Officer Henning subjected Plaintiff to the unauthorized use of force during
              his arrest at the Quality Inn Hotel on September 12, 2019, in violation of his
              rights under the Fourth and/or Fourteenth Amendments and Bivens. (Doc.
              15, citing the Complaint pp. 9-10).

        Count 4:          Officer Henning committed battery against Plaintiff, in violation of Illinois
                          state law. (Doc. 15, citing the Complaint at p. 12) 1.

1
 Count 4 is the subject of a separate, contemporaneously filed motion to substitute the United States for Agent
Henning as defendant under the Federal Tort Claims Act. Should substitution occur, the United States does not
waive its right to insist on the exhaustion of administrative remedies as a prerequisite to filing suit.
         Count 1 is based upon the judicially created remedy of Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). Specifically, during screening, the Court found that, “Plaintiff’s

excessive force claim in Count 1 is properly brought under the Fourth Amendment, if the injuries

he received were inflicted before any judicial determination of probable cause, or under the

Fourteenth Amendment 2, if the injuries occurred after this judicial determination.” (See Doc. 15

at 3, citing Hill v. Murphy, 785 F.3d 242 (7th Cir. 2005). The Court determined that Count 4,

alleging the Illinois tort of battery, arises by virtue of this Court’s supplemental jurisdiction. 28

U.S.C. § 1367(a).

         Count 1 should be dismissed because Plaintiff’s claim against a federal officer for the use

of excessive force in executing an arrest warrant issued following a finding of probable cause

presents a new Bivens context and special factors counsel hesitation in expanding the judicially

created remedy here. This case differs from Bivens in significant ways—testing the degree of

force that can reasonably be used while making an arrest in the course of executing a lawful arrest

warrant, rather than (as in Bivens) the question of whether a warrantless entry into a home and

subsequent strip search are constitutional.            The analysis required by Ziglar v. Abbasi, 137 S. Ct.

1843, 1857 (2017) demonstrates that extension of the Bivens remedy to an allegation of excessive

force during the execution of an arrest warrant supported by a prior determination of probable

cause is unwarranted, particularly in light of alternative remedies and processes.



2
  Defendant respectfully suggests that the analysis involves either the Fourth Amendment or the Fifth Amendment’s
Due Process Clause, rather than the Fourteenth Amendment. This is because the Fourteenth Amendment does not
apply to federal actors. See San Francisco Arts & Athletics Inc. v. United States Olympic Committee, 483 U.S. 522,
542 n. 21 (1987). The distinction is immaterial. The Fifth Amendment and the Fourteenth Amendment typically
are construed in pari materia. See e.g. Bowles v. Willingham, 321 U.S. 503 (1994)(noting that “the restraint imposed
on the national government. . . . by the Fifth Amendment are no greater than those imposed on the States by the
Fourteenth.”) The Seventh Circuit has observed that, “The Fourth Amendment governs the period of confinement
between arrest without a warrant and the preliminary hearing at which a determination of probable cause is made,
while due process regulates the period of confinement after the initial determination of probable cause.” Villanova
v. Abrams, 972 F.2d 792, 797 (7th Cir. 1992). An exception to this general rule exists if there is an allegation that the
proceeding is tainted (such as by fabricated evidence) resulting in a lack of probable cause. In such a case, the ensuing
pretrial detention is analyzed under the Fourth Amendment. Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 920 (2017).
                                                           2
                                  RULE 12(b)(6) STANDARDS

        A motion to dismiss under Rule 12(b)(6) asks whether the complaint “contain[s] sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). In reviewing the sufficiency of a complaint, the Court must accept all well-pled facts as

true and draw all permissible inferences in favor of the plaintiff. Active Disposal, Inc. v. City of

Darien, 635 F.3d 883, 886 (7th Cir. 2011). The Court will not accept legal conclusions or

conclusory allegations as sufficient to state a claim for relief. McCauley v. City of Chicago, 671

F.3d 611, 617 (7th Cir. 2011). Factual allegations must plausibly state an entitlement to relief “to

a degree that rises above the speculative level.” Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir.

2012). This plausibility determination is “a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Id.

        In deciding a motion to dismiss under Rule 12(b)(6), “courts must consider the complaint

in its entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007). Ordinarily, to the extent a motion filed under Rule 12(b)(6) presents

matters outside of the pleadings which the Court opts to consider, the Court must treat the motion

as one for summary judgment pursuant to Rules 12(d) and 56. However, in deciding a motion to

dismiss, the Court may consider matters in the public record. Palay v. United States, 349 F.3d

418, 425 n. 5 (7th Cir.2003) (stating that “in resolving a motion to dismiss, the district court is

entitled to take judicial notice of matters in the public record”).




                                                   3
        THE COURT MUST CONDUCT THE TWO-PART ANALYSIS REQUIRED
                    BY THE SUPREME COURT IN ABBASI

         Title 42 U.S.C. § 1983, the statute that permits suits for money damages against state

officials who violate constitutional rights, was enacted in 1871. There is no analogous statute for

federal officials. In Bivens, however, the Supreme Court held that a warrantless arrest and search

made without probable cause in plaintiff’s home by federal agents acting under color of

governmental authority, gave rise to a cause of action for money damages for violation of the

Fourth Amendment against those agents in their individual capacities despite the absence of

explicit statutory authorization for such suits. Abbasi, 137 S.Ct. at 1854; Bivens, 403 U.S. at 389.

Greater detail about the precise nature of the claim in Bivens can be found in the lower court

opinion:

         Plaintiff Webster Bivens in his complaint, filed pro se, alleges that six federal
         agents entered his apartment on November 26, 1965 without a search or arrest
         warrant. After conducting a search of the apartment the agents arrested plaintiff for
         a violation of the narcotics laws and placed him in manacles in the presence of his
         wife and children. The search and the arrest are alleged to have been conducted ‘in
         an unreasonable manner.’ Plaintiff was taken to the Federal Court Building in
         Brooklyn, and then to the Federal Narcotic Bureau, where he was interrogated,
         fingerprinted, photographed, subjected to search of his person, and booked. It
         appears that the complaint filed against plaintiff ultimately was dismissed by a
         United States Commissioner 3. The events surrounding the search and arrest are said
         by plaintiff to have caused him ‘great humiliation, embarrassment, and mental
         suffering,’ and will continue to do so.

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 409 F.2d 718, 719 (2d Cir.

1969), rev'd, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971). The dismissal of the

complaint by a Commissioner suggests that the arrest was unsupported by probable cause and the

Supreme Court noted that it appeared that Bivens alleged in the complaint that the agents arrested

him without probable cause 4 . The Abbasi Court observed that the claim the Supreme Court



3 The Federal Magistrates Act of 1968, Pub.L. No. 90–578, 82 Stat. 1107, codified as amended at 18 U.S.C. §§
3401–3402; 28 U.S.C. §§ 631–39 (1988 & Supp. I 1989), abolished the office of United States commissioner and
replaced it with a judicial officer serving directly below the level of the district court.
4 The Court noted, “Petitioner's complaint does not explicitly state that the agents had no probable cause for his
                                                         4
authorized in Bivens was “a claim against FBI agents for handcuffing a man in his own home

without a warrant.” Abbasi, 137 S. Ct. at 1860.

         Since Bivens, the Supreme Court has recognized only two additional implied causes of

actions for alleged constitutional violations. Id. at 1854–55 (citing Davis v. Passman, 442 U.S.

228 (1979) (authorizing an administrative assistant’s suit against a Congressman for gender

discrimination under the Fifth Amendment Due Process Clause, when Title VII as then written did

not apply to Congressional employees); Carlson v. Green, 446 U.S. 14 (1980) (permitting a

prisoner’s estate to sue federal jailers for failure to provide adequate medical treatment for asthma

under the Eighth Amendment). And in the forty years since Carlson was decided, the Supreme

Court has “consistently refused to extend Bivens to any new context or new category of

defendants,” going as far as labeling any Bivens expansion a now “disfavored” judicial activity.

Abbasi, 137 S. Ct. 1843 at 1857, citing Correctional Services Corp. v. Malesko, 534 U.S. 61, 68

(2001) (refusing to allow Bivens remedy against private entity operating halfway house under

contract with Bureau of Prisons).               See also Hernandez v. Mesa, 140 S. Ct. 735, 743

(2020)(declining to extend Bivens to a cross-border shooting claim); Minneci v. Pollard, 132 S.

Ct. 617, 622 (2012) (refusing to allow a Bivens remedy against employees of a privately operated

facility housing federal prisoners); Wilkie v. Robbins, 551 U.S. 537, 550 (2007) (refusing to allow

a Bivens remedy for retaliating against the exercise of property ownership rights In fact, the

Supreme Court has gone so far as to observe that if “the Court's three Bivens cases [had] been ...

decided today,” it is doubtful that we would have reached the same result, Abbasi, 137 S.Ct., at

1856.

         Abbasi outlines the two-step framework required to analyze whether a Bivens remedy is




arrest, but it does allege that the arrest was ‘done unlawfully, unreasonably and contrary to law.’ Petitioner's
affidavit in support of his motion for summary judgment swears that the search was ‘without cause, consent or
warrant,’ and that the arrest was ‘without cause, reason or warrant.’” Bivens, 403 U.S. at 390, n. 1.
                                                          5
available against federal officials. A court must first consider whether a case presents a new Bivens

context.   137 S.Ct. at 1859.    A context is considered new if it “is different in a meaningful way

from previous Bivens cases decided by this Court. ...” Id. “A claim may arise in a new context

even if it is based on the same constitutional provision as a claim in a case in which a damages

remedy was previously recognized.” Hernandez, 140 S.Ct. at 743.

According to the Supreme Court, a case may differ in a meaningful way:

       because of the rank of the officers involved; the constitutional right at issue; the
       generality or specificity of the official action the extent of judicial guidance as to
       how an officer should respond to the problem or emergency to be confronted; the
       statutory or other legal mandate under which the officer was operating; the risk of
       disruptive intrusion by the Judiciary into the functioning of other branches; or the
       presence of potential special factors that previous Bivens cases did not consider.

Id. at 1860.

       If a claim against a federal official arises in a new Bivens context, a court must then conduct

a special factors analysis to determine whether an action should proceed. Id. at 1857. Although the

Court has not defined special factors, it explained “a factor must cause a court to hesitate before

answering [whether the Judiciary is well suited, absent congressional action or instruction, to

consider and weigh the costs and benefits of allowing a damages action to proceed] in the

affirmative.” Id. at 1858.      Abbasi explained that “[w]hen a party seeks to assert an implied

cause of action under the Constitution itself,” “separation-of-powers principles are or should be

central to the analysis.” Id. Relevant factors to consider include the “impact on governmental

operations systemwide,” “the burdens on Government employees who are sued personally,” the

regulatory authority of Congress in a context, and the existence of an “alternative remedial

structure” in a case. Id. If a case presents a new Bivens context and special factors counsel

against extending Bivens in the circumstances of the case, courts should not recognize a damages

action under the Constitution. Id. at 1857.



                                                 6
                       THIS CASE PRESENTS A NEW BIVENS CONTEXT

        The Seventh Circuit has recognized that since Abbasi, the Bivens framework has narrowed

substantially to limit lawsuits against federal agents, and the court’s “past pronouncements are thus

not controlling.” White v. Sloop, 772 F. App'x 334, 335 (7th Cir.), cert. dismissed, 140 S. Ct. 623,

205 L. Ed. 2d 381 (2019), citing Vanderklok v. United States, 868 F.3d 189, 199 (3d Cir. 2017)

(“It is not enough to argue ... that First Amendment retaliation claims have been permitted under

Bivens before. We must look at the issue anew.”) No Supreme Court case recognizing an implied

right of action exactly mirrors the facts and legal issues presented here. See Abbasi, 137 S. Ct. at

1859–60 (explaining that the comparison is to Supreme Court cases).                      Courts do not define a

Bivens cause of action at the level of “the Fourth Amendment” or even at the level of “the

unreasonable-searches-and-seizures clause.” Cantu v. Moody, 933 F.3d 414, 422 (5th Cir. 2019)

(arrestee's claim that federal officers falsified search warrant affidavits to induce prosecutors to

charge him without any basis, which led to his unjustified detention, was not actionable under

Bivens), citing Meyer, 510 U.S. 471, 484 n. 9. Instead of looking only to which constitutional

amendment is cited, the court must assess “the constitutional right at issue” and the context in

which the alleged violation arises. Abbasi, 137 S.Ct. at 1859–60 (emphasis added).

        This case differs from Bivens primarily because the right to be free of unreasonable

warrantless search and detention in one’s own home and arrest in the absence of probable cause 5

(Bivens) is materially distinct from the right to be free of excessive force in the context of a lawful

arrest in a public place pursuant to a warrant issued following a finding of probable cause.

Defendant did not storm Plaintiff’s home without a warrant or shackle him without probable cause.

Plaintiff’s arrest was lawful, Bivens’ arrest and detention was not. Bivens stated a claim for false



5
  The complaint in Bivens alleged that “the arrest and search were effected without a warrant, and that unreasonable
force was employed in making the arrest” and that “the arrest was made without probable cause.” Bivens, 403 U.S.
at 389.
                                                         7
arrest and a warrantless invasion of his home and search. Plaintiff cannot state a claim for false

arrest, because the prior finding of probable cause precludes a § 1983 suit for false arrest. See, e.g.,

Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir.2006). The only question in Plaintiff’s

case is whether the amount of force utilized in executing his lawful arrest was reasonable, an

assessment Defendant had only seconds to make.

        The distinctions between Plaintiff’s case and Bivens are material.              “[T]he Fourth

Amendment requires a judicial determination of probable cause as a prerequisite to extended

restraint of liberty following arrest.” Gerstein v. Pugh, 420 U.S. 103, 114 (1975). The Supreme

Court has recognized the grand jury's singular role in finding the probable cause necessary to

initiate a prosecution for a serious crime. Kaley v. United States, 571 U.S. 320, 328 (2014).       An

indictment returned by a properly constituted grand jury, conclusively determines the existence of

probable cause” to believe the defendant perpetrated the offense alleged. Gerstein, 420 U.S. at

117, n. 19 (1975). If the person charged is not yet in custody, an indictment triggers “issuance of

an arrest warrant without further inquiry” into the case's strength. Id. Accordingly, when a

person is arrested on a warrant issued after the grand jury indictment, the arrest is pursuant to

formal legal process.    Bianchi v. McQueen, 818 F.3d 309, 321 (7th Cir. 2016). The grand jury's

finding also plays a significant role in determining a defendant's eligibility for release before trial

under the Bail Reform Act of 1984, 18 U.S.C. § 3141 et seq. Kaley, 571 U.S. at 329, n. 6. That

statute creates a rebuttable presumption that a defendant is ineligible for bail if “there is probable

cause to believe” she committed certain serious crimes. §§ 3142(e)(2)–(3), (f). As an individual

arrested pursuant to warrant charged with a serious drug crime who was subject to the rebuttable

presumption in favor of pretrial detention, Plaintiff is not similarly situated to Bivens. Plaintiff

was a temporary pretrial detainee at the time of arrest, who was entitled to a detention hearing

pursuant to § 3142, but not a determination of probable cause, like Bivens.

        Recently several district courts have dismissed proposed Bivens claims against federal
                                                8
agents, finding that excessive force claims following an arrest pursuant to warrant present a new

context under Bivens. Sosa v. Bustos, No. 17 CIV. 417 (ER), 2020 WL 1940550, at *4 (S.D.N.Y.

Apr. 22, 2020); Martinez v. D’Agata, No. 16 Civ. 44 (VB), 2019 WL 6895436 (S.D.N.Y. Dec. 18,

2019) and Rivera v. Samilo, 370 F. Supp. 3d 362 (E.D.N.Y. 2019). The courts in Martinez and

Rivera reasoned that the right at issue in Bivens was primarily a privacy right, not a right to be free

of excessive force. Sosa, 2020 WL 1940550 at *4.                       As such, they have found that excessive
                                                               6
force claims present a new Bivens context                          .   Id.   See also, Style v. Mackey, No.

17CV1691ENVSJB, 2020 WL 3055319, at *4 (E.D.N.Y. June 8, 2020)(declining to extend Bivens

to a claim involving an arrest by a Deputy United States Marshal due to the claim’s focus on the

Seizure rather than the Search Clause of the Fourth Amendment). As in Sosa, Martinez, Rivera,

and Style, this case presents a new Bivens context because Bivens, by its own terms, concerned

“primarily rights of privacy.” Bivens, 403 U.S. at 390. The Supreme Court has characterized the

claim in Bivens as “a claim against FBI agents for handcuffing a man in his own home without a

warrant.” Abbasi, 137 S. Ct. at 1860. Plaintiff’s case does not implicate privacy rights in any

way.

          In Bivens, multiple constitutional violations were alleged, amounting to a pattern of

    premeditated unlawful behavior by six law enforcement agents which included an unlawful

    search in violation of privacy interests and an arrest unsupported by probable cause. By way of

    contrast, Defendant took care to obtain an arrest warrant for Plaintiff, and courts have

    commented favorably on the practice of obtaining arrest warrants rather than merely arresting

    on probable cause. This is because “An arrest without a warrant bypasses the safeguards

    provided by an objective predetermination of probable cause, and substitutes instead the far less


6
  Other courts have reached a contrary conclusion, based on facts both similar to those in this case. Bueno Diaz v.
Mercurio, 19 Civ. 1319 (AT), 2020 WL 1082482, at *2–5 (S.D.N.Y. Mar. 5, 2020)(finding Bivens available to an
allegation of excessive force used during execution of arrest warrant); Lehal v. Cent. Falls Det. Facility Corp., 13 Civ.
3923 (DF), 2019 WL 1447261, at *10–12 (S.D.N.Y. Mar. 15, 2019)(same); Oliva v. United States, EP-18-CV-15-
FM, 2019 WL 136909, at *4 (W.D. Tex. Jan. 8, 2019).
                                                           9
reliable procedure of an after-the-event justification for the arrest . . ., too likely to be subtly

influenced by the familiar shortcomings of hindsight judgment.” Beck v. Ohio, 379 U.S. 89, 96,

85 S.Ct. 223, 228, 13 L.Ed.2d 142 (1964).       Arresting officers may use some amount force to

execute an arrest warrant without giving rise to a constitutional violation. Because the “[u]se

of excessive force is an area of the law in which the result depends very much on the facts of

each case,” Kisela v. Hughes, ––– U.S. ––––, 138 S. Ct. 1148, 1153, 200 L. Ed. 2d 449 (2018)

(internal quotations and citations omitted), the precise manner in which defendants may lawfully

execute an arrest warrant is ill-suited for judicial guidance. See Abbasi, 137 S. Ct. at 1860

(suggesting examination of whether “judicial precedents provide a ... meaningful guide for

official conduct”). Style v, 2020 WL 3055319, at *4. Bivens involved flagrantly unlawful

conduct and the imposition of civil liability on officers who had abundant opportunity to assess

the lawfulness of their conduct but who failed to do so. Here, Defendant obtained the legal

process that verified his assessment of probable cause and the proposition is to subject him to

personal liability based upon a split second decision about the amount of force necessary to

execute a lawfully-obtained warrant. Here, unlike the defendants in Bivens, the United States

has certified that Defendant was acting within the scope of his employment in effectuating

Plaintiff’s arrest, thus providing Plaintiff with an alternative remedial scheme.

       ABBASI COUNSELS AGAINST EXPANSION OF THE BIVENS REMEDY

       When evaluating whether to extend Bivens, the question “is ‘who should decide’ whether

to provide for a damages remedy, Congress or the courts?” Abbasi, 137 S.Ct. at 1857.     The correct

“answer most often will be Congress.”     Id.    Notably Congress chose to make § 1983 available

only to address conduct by individuals acting under color of state law.   “It would be “anomalous

to impute a judicially implied cause of action beyond the bounds Congress has delineated for a

comparable express cause of action.”     Mesa, 140 S. Ct. at 747.     The limited scope of § 1983

weighs against recognition of the Bivens claim at issue here.
                                                10
          Plaintiff has alternative avenues of relief, and when alternate remedies or processes exist,

a Bivens remedy usually does not.            Abbasi, 137 S. Ct. at 1863.         The availability of the Federal

Tort Claims Act (“FTCA”) as a potential remedy for Plaintiff’s claim alleging inappropriate force

is also a special factor counseling against expanding Bivens.              See Oliveras v. Basile, No. 16 CIV.

9619 (KPF), 2020 WL 906131, at *6 (S.D.N.Y. Feb. 25, 2020)(citing cases).                        While the FTCA

generally exempts from its coverage claims arising out of assault and battery made against its

employees, the FTCA has an exemption to this exception (known as the “law enforcement

proviso” 7 ) and permits permit recovery due to acts or omissions of investigative or law

enforcement officers 8 of the United States Government arising out of assault, battery, false

imprisonment, false arrest, abuse of process, and malicious prosecution.                    28 U.S.C. § 2680(h).

Thus, while § 2680(h) carves out an exception to the waiver of sovereign immunity with respect

to the commission of certain enumerated intentional torts, the United States may still be liable for

those torts when federal “investigative or law enforcement officers” commit them. Section

2680(h) defines an “investigative or law enforcement officer” as “any officer of the United States

who is empowered by law to execute searches, to seize evidence, or to make arrests for violations

of Federal law.” Though the FTCA does not authorize suits for constitutional violations as such,

see 28 U.S.C. 2679(b)(2)(A), the existence of a statutory remedy for the alleged underlying

conduct constitutes an alternative avenue for redress, even if Congress has not authorized

“complete relief” or relief for “the constitutional violation itself.” Schweiker v. Chilicky, 487 U.S.

412, 425, 427 (1988).         Because the FTCA creates an “alternative remedial structure” to address

assault and battery claims, “that alone may limit the power of the Judiciary to infer a new Bivens


7 See Act of Mar. 16, 1974, Pub. L. 93–253, § 2, 88 Stat. 50. The law enforcement proviso extends the waiver of
sovereign immunity to claims for six intentional torts, including assault and battery, that are based on the “acts or
omissions of investigative or law enforcement officers.” § 2680(h). The amendment was passed in response to
public outcry regarding federal narcotics officers engaging in abusive, illegal, and unconstitutional ‘no-knock’ raids
in separate incidents in Collinsville, Illinois. S. Rep. No. 93-588, at 2 (1973).
8
  DEA agents are law enforcement officers authorized to execute searches and to make arrests. 21 U.S. Code § 878.

                                                         11
cause of action.” Abbasi, 137 S. Ct. at 1858; see Wilkie, 551 U.S. at 550 (explaining that the

existence of an “alternative, existing process” is a reason not to extend Bivens).

        The Supreme Court frequently “loo[ks] to analogous statutes for guidance on the

 appropriate boundaries of judge-made causes of action.” Mesa, 140 S. Ct. at 747. Potential

 remedies for those alleging assaultive police conduct are found in the federal criminal code.

 Title 18, United States Code, Section 242 makes it a crime for a person acting under color of any

 law to willfully deprive a person of a right or privilege protected by the Constitution or laws of

 the United States.      For the purpose of Section 242, acts under "color of law" include acts not

 only done by federal, state, or local officials within their lawful authority, but also acts done

 beyond the bounds of that official's lawful authority, if the acts are done while the official is

 purporting to or pretending to act in the performance of his/her official duties. Individuals who

 feel that federal law enforcement officers have violated their civil rights may always seek

 criminal prosecution, and crime victim rights attach, making restitution, the right to confer with

 the prosecutor, and right to address the court throughout the proceedings, to include at

 sentencing. See generally 18 U.S.C. § 3771; 34 U.S. Code § 20141 (enumerating statutorily

 guaranteed victim rights). Neither in enacting § 241 (conspiracy against rights) or § 242 did

 Congress did provide for a private right of action for violation of civil rights. Huston v. Slanina,

 No. 12 C 4582, 2012 WL 4464301, at *2 (N.D. Ill. Sept. 24, 2012)(citing cases). Another

 analogous statute, Title 34 U.S.C. section 14141, prohibits government authorities or agents

 acting on their behalf from engaging in a “pattern or practice 9 of conduct by law enforcement

 officers ... that deprives persons of rights ...secured or protected by the Constitution or laws of

 the United States.”        Congress has extensively legislated in the civil rights area and has

 deliberately decided to provide some remedies but not others. See Abbasi, 137 S. Ct. at 1858.




9 Formerly codified at 42 U.S.C. 14141.
                                                  12
 “Congress’s decision not to provide” the particular remedy that petitioner seeks “does not

 compel [the Court] to step into its shoes.” Mesa, 140 S. Ct. at 750.

         Additional remedies exist in the form of complaint processes which may be invoked to

 draw attention to police practices and to seek redress.                            See 28 CFR § 0.29c.

 https://oig.justice.gov/hotline/info.htm (both pertaining to the jurisdiction of the Department of

 Justice’s Office of Inspector General 10). Indeed, dating as far back as 2006, the Supreme Court

 recognized that, “Another development over the past half-century that deters civil-rights

 violations is the increasing professionalism of police forces 11, including a new emphasis on

 internal police discipline.” Hudson v. Michigan, 547 U.S. 586, 598 (2006)(declining to make

 exclusionary rule applicable to failure to knock and announce prior to making entry pursuant to

 a search warrant). The Hudson court also noted that “Modern police forces are staffed with

 professionals; it is not credible to assert that internal discipline, which can limit successful

 careers, will not have a deterrent effect. There is also evidence that the increasing use of various

 forms of citizen review can enhance police accountability.” Id.

         Special factors counsel against creation of a Bivens remedy. Without limiting possible

“special factors,” Abbasi identified several factors that will frequently arise when determining

whether to imply a Bivens remedy. Abbasi, 137 S. Ct. at 1858. Many of these common special

factors counselling hesitation apply here.             Because there is no statutory right of defense or

indemnification for federal employees, federal agents sued in their individual capacities would be

subject to discretionary and unreviewable defense and indemnification decisions made by the DOJ.



10
   DOJ’s OIG is a statutorily created independent entity whose mission is to detect and deter waste, fraud, abuse, and
misconduct in DOJ programs and personnel, and to promote economy and efficiency in those programs. The OIG
investigates alleged violations of criminal and civil laws by DOJ employees. See Inspector General Act of 1978, as
amended, 5 U.S.C.App. § 1 et seq.
11 See also Exec. Order No. 13684, Establishment of the President’s Task Force on 21st Century Policing, 79 Fed.
Reg. 76865 (Dec. 23, 2014) and the final report (https://cops.usdoj.gov/pdf/taskforce/taskforce_finalreport.pdf) for a
thorough discussion of the multi-faceted issues involved in professionalizing the provision of police services to the
community.
                                                         13
28 C.F.R. § 50.15.    If defense and indemnification requests are denied, a federal employee would

have to pay out-of- pocket to defend a lawsuit and satisfy a judgment on his own.        The threat of

a damages remedy against federal officials can impact more than just an individual’s wallet.

Even the threat of personal liability can have drastic social consequences, including making

employees hesitant to act in high risk or uncertain situations. See Anderson v. Creighton, 483 U.S.

635, 638 (1987) (“[P]ermitting damages suits against government officials can entail substantial

social costs, including the risk that fear of personal monetary liability and harassing litigation will

unduly inhibit officials in the discharge of their duties.”); Harlow v. Fitzgerald, 457 U.S. 800, 814

(1982) (“These social costs include the expenses of litigation, the diversion of official energy from

pressing public issues, and the deterrence of able citizens from acceptance of public office,” as

well as “the danger that fear of being sued will ‘dampen the ardor of all but the most resolute, or

the most irresponsible [public officials], in the unflinching discharge of their duties.”’) Congress

recognized the adverse impact of personal capacity lawsuits against federal employees when it

enacted the Westfall Act in response to the Supreme Court’s decision in Westfall v. Erwin, 484

U.S. 292 (1988) which eroded the common law tort immunity previously available to Federal

employees by adding a “discretionary function” requirement, discrete from the scope-of-

employment test, as a criterion for a federal officer's personal immunity. In enacting the Westfall

Act, Congress wanted the employee's personal immunity to turn solely on a scope-of-employment

inquiry. Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 418 (1995). In its findings in the

Westfall Act, Congress concluded that that, “erosion of immunity of Federal employees from

common law tort liability has created an immediate crisis involving the prospect of personal

liability and the threat of protracted personal tort litigation for the entire Federal workforce.” PL

100–694 (HR 4612), PL 100–694, November 18, 1988, 102 Stat 4563, § 2(a)(5) & (6) (declaration

of findings and purpose by Congress). Congress also noted that, “The prospect of such liability

will seriously undermine the morale and well-being of Federal employees, impede the ability of
                                              14
agencies to carry out their missions, and diminish the vitality of the Federal Tort Claims Act as the

proper remedy for Federal employee torts.” Id. Congress intended the Westfall Act “to protect

Federal employees from personal liability for common law torts committed within the scope of

their employment, while providing persons injured by the common law torts of Federal employees

with an appropriate remedy against the United States.” Id. Notably, in enacting the Westfall

Act, Congress failed to pass a law that either provided or precluded a Bivens-type remedy for

violations of constitutional rights.

        In sum, Congress had several opportunities to create a private right of action for violation

 of the Fourth Amendment by federal officers (most notably with the creation of § 1983 and most

 recently with the enactment of the pattern and practice statute in 1994) but declined to do so.

 The FTCA exists as an alternative remedy to address assaults and batteries by federal officers

 where the United States has certified that their actions were made within the scope of their

 employment, and DOJ employees are subject to a robust disciplinary scheme. It is irrelevant to

 a special factors analysis whether the laws currently on the books provide an adequate federal

 remedy for injuries; so long as the plaintiff has an avenue for some redress, bedrock principles

 of separation of powers foreclose judicial imposition of a new substantive liability. Malesko,

 534 U.S. at 69.

                                         CONCLUSION

        In Abbasi, the Supreme Court noted that it is possible that the Court would not have reached

the same result if Bivens were decided today.     Abbasi, 137 S.Ct. at 1856.     In their concurring

opinion in Mesa, Justices Thomas and Gorsuch suggested that the Court reevaluate its continued

recognition of even a limited form of the Bivens doctrine to ensure that the Court is not

“perpetuat[ing] a usurpation of the legislative power,” Mesa, 140 S. Ct. at 750.      In considering

whether this case presents a different context than Bivens, treating all search-and-seizure cases the

same would contradict the Supreme Court's direction that a context can be new even if it involves
                                              15
the same constitutional right as an existing case.    See Abbasi, 137 S. Ct. at 1859.   This case does

present a new context, and the Bivens remedy should not be extended to cover it.        Plaintiff has an

alternative remedy in the form of an FTCA action and Count 1 should be dismissed.


                                               STEVEN D. WEINHOEFT
                                               United States Attorney


                                               /s/ Suzanne M. Garrison
                                               SUZANNE M. GARRISON
                                               Assistant United States Attorney
                                               United States Attorney's Office
                                               Nine Executive Drive
                                               Fairview Heights, Illinois 62208-1344
                                               Phone: (618) 628-3700
                                               Fax:     (618) 622-3810
                                               E-mail: Suzanne.Garrison@usdoj.gov




                                                 16
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


  DONALD V. SNOWDEN,                        )
                                            )
       Plaintiff,                           ) Case No. 19-cv-01322-JPG
                                            )
       vs.                                  )
                                            )
  JEREMY HENNING,                           )
                                            )
       Defendant.                           )
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that she is an employee in the Office of the United States

Attorney for the Southern District of Illinois and is a person of such age and discretion as to be

competent to serve papers.

       That on July 8, 2020, she served a copy of the attached

         DEFENDANT HENNING’S MOTION TO DISMISS COUNT 1 OF THE
     COMPLAINT FOR FAILURE TO STATE A CLAIM and MEMORANDUM IN
                             SUPPORT

by placing said copy in a postpaid envelope addressed to the person hereinafter named, at the place

and address stated below, which is the last known addresses, and by depositing said envelopes and

contents in the United States Mail at 331 Salem Place, Fairview Heights, Illinois 62208-1344.

Donald V. Snowden
JACKSON COUNTY JAIL
1001 Mulberry Street
Murphysboro , IL 62966


                                                  ______________________________
                                                  Amy Leslie




                                                17
